In Quo Warranto. On motion to dismiss of John M. Gatrell, answer of respondents Donald Burns, Janet Unkefer, Robert Wirkner, and William Wohlwend, motion to dismiss with prejudice all claims against Judge William J. Martin, motion for award of attorney fees and expenses pursuant to Civ.R. 11, motion to dismiss of John S. Campbell, motion for sanctions for frivolous fiction of John S. Campbell, motion to dismiss of Gary L. Willen, motion for sanctions for frivolous action of Gary L. Willen, motion to dismiss of Daniel P. Bibler, and motion for sanctions for frivolous action of Daniel P. Bibler. Motions to dismiss sustained. Cause dismissed and attorney fees and expenses awarded.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.